Citation Nr: 0717677	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-03 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability, to include as secondary to 
service-connected bilateral pes planus.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral hip disability, to include as secondary to service-
connected bilateral pes planus.  

3.  Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel

INTRODUCTION

The veteran had active service from April 1962 to April 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2004 and April 2005 rating decisions of 
the St. Paul, Minnesota Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In a statement dated in April 2007, the veteran's 
representative waived the veteran's right to have the RO 
consider all additional evidence received subsequent to 
certification of the appeal to the Board.

The issues of entitlement to service connection for a 
bilateral knee disability, to include as secondary to 
service-connected bilateral pes planus, entitlement to 
service connection for a bilateral hip disability, to include 
as secondary to service-connected bilateral pes planus, and 
entitlement to TDIU, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed determination dated in September 2001, 
the Board denied the veteran's claim for entitlement to 
service connection for a bilateral knee disability, to 
include as secondary to service connected pes planus and his 
claim for entitlement to service connection for a bilateral 
hip disability, to include as secondary to service connected 
pes planus.

2.  Evidence added to the record since the September 2001 
determination, considered in conjunction with the record as a 
whole, is new, relates to an unestablished fact necessary to 
substantiate the veteran's claims, and raises a reasonable 
possibility of substantiating the veteran's claims.

3.  The competent evidence of record demonstrates that the 
veteran's service-connected bilateral pes planus is 
manifested by no more than moderate symptomatology, including 
moderate pronation and pain.  


CONCLUSIONS OF LAW
        
1.  The Board's decision of September 2001 that denied the 
veteran's claim of service connection for a bilateral knee 
disability, to include as secondary to service-connected pes 
planus is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.1100 (2006).  

2.  New and material evidence has been received and the claim 
for service connection for a bilateral knee disability, to 
include as secondary to service-connected pes planus is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156(a) (2006).  

3.   The Board's decision of September 2001, that denied the 
veteran's claim of service connection for bilateral hip 
disability, to include as secondary to service-connected pes 
planus, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.1100 (2006).  

4.  New and material evidence has been received and the claim 
for service connection for a bilateral hip disability, to 
include as secondary to service-connected pes planus, is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156(a) (2006).  

5.  The criteria for an evaluation in excess of 10 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 
5276 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.   

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  
Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

With respect to the veteran's new and material evidence 
claims, a review of the claims file does not reflect that the 
veteran has been informed of the types of evidence that could 
be submitted to reopen his claims for service connection for 
bilateral knee and bilateral hip disabilities, to include as 
secondary to his service-connected pes planus.  Nor was he 
specifically informed of what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denials.  However, because the instant decision 
reopens the veteran's service connection claims, any 
deficiency with respect to notice regarding new and material 
evidence is moot and no harm or prejudice to the appellant 
has resulted.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

With respect to the veteran's increased evaluation claim, VA 
satisfied its duty to notify by means of July 2003, October 
2003, and March 2006 letters from the agency of original 
jurisdiction (AOJ) to the appellant.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence, and informed the veteran of the law 
pertaining to the assignment of disability ratings and 
effective dates. It is unclear from the record if in the 
aforementioned VCAA notice letters,  the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, the Board finds that the failure of the veteran 
to be specifically informed of this element was harmless 
error and the veteran has not been prejudiced thereby because 
for all practical purposes, the veteran has been notified of 
the need to provide such evidence.  In this regard, the AOJ 
letters noted above informed him that additional information 
or evidence was needed to support his claims and asked him to 
send the information or evidence to the AOJ.  He was also 
asked to submit any treatment records that he had that were 
pertinent to his claimed conditions.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession and finds that it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

As noted above, the March 2006 notice informed the veteran of 
type of evidence necessary to achieve a higher evaluation.  
Moreover, although the March 2006 notice did not set forth 
the relevant diagnostic codes (DC) for the disabilities at 
issue, this is found to be harmless error.  Indeed, the 
November 2004 statement of the case included such 
information, and included a description of the rating formula 
for all possible schedular ratings under those diagnostic 
codes.  As such, the failure to include such notice in the 
VCAA letters did not prejudice the veteran here as has been 
fully informed of what type of evidence needed to achieve 
higher schedular evaluations for the service-connected 
disabilities on appeal.

Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decisions 
that are the basis of this appeal were decided prior to the 
issuance of complete VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Further, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Moreover, the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Therefore, although complete notice was not 
provided to the appellant until after the initial 
adjudication, the appellant has not been prejudiced thereby 
and the actions taken by VA have essentially cured the error 
in the timing of notice.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment reports, and VA examination reports.  Additionally, 
the claims file contains the veteran's statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal Criteria and Analysis

1.  New and Material Evidence

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.

In general, a decision of the Board is final and binding on 
the veteran if not timely appealed.  38 U.S.C.A. § 7104 (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is received 
the claim shall be reopened and the former disposition of the 
claim reviewed.  See also 38 C.F.R. § 3.156(a).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a)(2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(d)(2006).

The veteran asserts that new and material evidence has been 
submitted to reopen his claim for service connection for a 
bilateral knee disability, to include as secondary to 
service-connected pes planus and a bilateral hip disability, 
to include as secondary to service-connected pes planus.  The 
record reflects that the Board, in a September 2001 decision, 
denied the veteran's claims for service connection for 
bilateral knee and bilateral hip disabilities on the basis 
that the medical evidence of record did not demonstrate that 
such disabilities were related to the veteran's service or 
service-connected pes planus.  No appeal was taken from that 
determination.  As such, it is final.  38 U.S.C.A. § 7104.

The evidence received since the final September 2001 Board 
decision includes private and VA outpatient records showing 
post-service treatment for the veteran's bilateral knee and 
bilateral hip disabilities.  The evidence also includes 
August 2003 and September 2005 opinions by Dr. C. A. K., a 
podiatrist whose opinions were not previously of record, 
which address whether the veteran's bilateral hip and 
bilateral knee disabilities are caused by his service-
connected pes planus.  This additional evidence, particularly 
the opinions by Dr. C. A. K., relates to unestablished facts 
necessary to substantiate the claim i.e.--whether the 
veteran's bilateral knee and hip disabilities are caused by 
his service-connected pes planus, was not previously 
considered and is not cumulative or redundant.  Thus, the 
additional evidence, considered in conjunction with the 
record as a whole, raises a reasonable possibility of 
substantiating his claims.  Accordingly, the Board concludes 
that the evidence received subsequent to the September 2001 
Board denial, considered in conjunction with the record as a 
whole, is new and material and the claims for entitlement to 
service connection for a bilateral hip disability, to include 
as secondary to service-connected pes planus and entitlement 
to service connection for a bilateral knee disability, to 
include as secondary to service-connected pes planus, are 
reopened.



2.  Increased Evaluation--Bilateral Pes  Planus

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).   
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2006). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2006).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2006).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

At the outset, the Board notes that the veteran filed his 
claim for an increased evaluation for his service-connected 
pes planus disability, on May 9, 2003.  Therefore, the rating 
period for consideration on appeal begins on May 9, 2002, one 
year prior to the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2).

The veteran's bilateral pes planus disability is currently 
assigned a 10 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2006).  Under this Code, a 10 percent 
rating is warranted when pes planus is moderate, with the 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo Achillis, pain on manipulation and use of 
the feet, bilateral or unilateral.  For severe pes planus 
manifested by objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities, assignment of a 20 percent rating 
is warranted if the severe pes planus is unilateral; 30 
percent if severe pes planus is bilateral.  For pronounced 
pes planus manifested by marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo Achillis on manipulation, not 
improved by orthopedic shoes or appliances, assignment of a 
30 percent rating is warranted if the pronounced pes planus 
is unilateral; 50 percent if pronounced pes planus is 
bilateral.  

In this case, during a private examination in August 2003, 
the veteran indicated that he experienced persistent daily 
discomfort due to his flat feet.  On physical examination, 
the examiner reported that the veteran had moderate collapse 
along the plantar medial longitudinal arch with significant 
pronation and laxity on weight bearing and tenderness along 
the medial and central bands of the plantar medial arch along 
the course of the navicular tuberosity area, both feet 
corresponding to the tibialis posterior tendon course. 

On VA examination in November 2003, the veteran reported that 
his feet hurt him all the time, including while walking and 
standing, and that they often bothered him at night and may 
have kept him from sleeping.  He also indicated that he had 
pain on the lateral side of the left foot, soreness on the 
dorsum of the right foot, and that the second and third toes 
on the left foot were numb.  The veteran also reported that 
he took Naproxen for his foot pain and that he wore shoe 
inserts, which he found helpful.  On physical examination, 
the examiner reported that the veteran's right and left feet 
did not show any redness, warmth, or swelling, and that he 
had normal range of motion in the toes and ankle.  However, 
the examiner did report that the on the veteran's right foot, 
there was tenderness along the entire sole of the foot and on 
the dorsum of the foot in the region of the second, third, 
and fourth metarsarsals.  He also indicated that on the 
veteran's left foot, there was tenderness to palpation along 
the entire sole and over the lateral side of the foot itself.

The veteran sought VA treatment for his pes planus on several 
occasions between 2003 and 2007, during which time he 
continued to complain of foot pain.  On examination in July 
2006 and January 2007, the veteran reported that his shoe 
inserts did not offer enough relief from his pain.  On 
examination, the examiner reported that with respect to 
palpable pain, the veteran had mild pain on palpation along 
the plantar aspect of the feet in the area of the medial band 
of the pantar fascia along the course of the tibialis 
anterior tendon extending distally down to the insertion.  
With respect to deformities, the examiner reported that the 
veteran had decreased medial arches on weight bearing and non 
weight bearing and that stance evaluation showed moderate 
amounts of subtalar joint prononation.

In weighing the clinical evidence of record, the Board 
observes that the veteran's feet are deformed, as evidenced 
in the record by pronation.  However, the objective evidence 
of record does not demonstrate that such deformity is 
"marked."  Indeed, although in 2003 the pronation of the 
veteran's feet was characterized as significant, treatment 
records in 2006 and 2007 reflect that such pronation is 
moderate.  Moreover, although the record reflects that the 
veteran experiences pain on manipulation and use, examiners 
in 2006 and 2006 indicated that such pain on palpation was 
mild. Additionally, there is no evidence that the veteran 
experiences swelling on use or characteristic callosities.  
Therefore, because the objective evidence of record does not 
demonstrate marked deformity, swelling on use, or 
characteristic callosities, the Board finds that the 
veteran's overall disability picture more nearly approximates 
the criteria for the currently assigned 10 percent  
evaluation under Diagnostic Code 5276.

The Board also finds that no other potentially applicable 
diagnostic code affords the veteran a higher evaluation for 
his bilateral foot disability.  In the absence of bilateral 
pes cavus, with marked contraction of plantar fascia with 
dropped forefoot, all toes hammer toes, very painful 
callosities, and marked varus deformity, Diagnostic Code 5278 
is not for application.

The Board recognizes that the Court of Appeals for Veterans 
Claims (Court), in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
held that where evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2005). The Court has held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, the provisions of 38 C.F.R §§ 4.40 and 4.45, 
with respect to pain, do not apply.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996). Inasmuch as Diagnostic Code 5276 is 
not based on limitation of motion, the provisions of 38 
C.F.R. §§ 4.40, 4.45 and 4.59 do not apply.  The Board notes 
that it has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
Therefore, to the extent the provisions of 4.40, 4.45 and 
4.59 are applicable, the pain that the veteran experiences 
has been adequately compensated for in the assigned 10 
percent evaluation under Diagnostic Code 5276, which 
contemplates pain.  Additionally, the record does not 
demonstrate that the veteran experiences weakness, 
fatigability, or lack of coordination as a result of his pes 
planus.  

In conclusion, for all of the foregoing reasons, the Board 
finds that the 10 percent evaluation in effect for the 
veteran's bilateral pes planus is appropriate and a higher 
evaluation is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2006).


ORDER

As new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a bilateral 
knee disability, to include as secondary to service-connected 
pes planus,  the appeal, to this extent, is granted.

As new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a bilateral 
hip disability, to include as secondary to service-connected 
pes planus, the appeal, to this extent, is granted.

Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus is denied.


REMAND

Having reopened the claims for service connection for 
bilateral knee and bilateral hip disabilities, to include as 
secondary to service-connected bilateral pes planus, the 
Board finds that additional development of the evidence is 
warranted prior to appellate consideration of the reopened 
claims.  In this regard, the Board finds that a clinical 
opinion which considers and reconciles the additional medical 
opinions dated in August 2003 and September 2005 by Dr. 
C.A.K., with the evidence of record, would be useful in 
consideration of the reopened claims.

The veteran's claim for TDIU is remanded because it is 
inextricably intertwined with the service connection claim.  
The Court has stated that issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless all the issues 
have been considered.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter as to the 
reopened claims for service connection 
for bilateral knee and bilateral hip 
disabilities, to include as secondary to 
service-connected bilateral pes planus, 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. § 
3.159 (2006), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) and any other applicable 
legal precedent.  Specifically, the 
appellant and his representative should 
be informed of all information and 
evidence needed to substantiate and 
complete the claims, which information 
and evidence, if any, that he is to 
provide and which information and 
evidence, if any, VA will attempt to 
obtain.  VA must also request that the 
claimant provide any evidence in his 
possession that pertains to the claims.  
The veteran must be apprised that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.

2.  Forward the veteran's claims folder 
to an appropriate VA physician for review 
and an opinion as to etiology of current 
bilateral knee and bilateral hip 
disabilities.  The examiner must be 
requested to specifically reconcile the 
August 2003 and September 2005 opinions 
by Dr. C.A.K., with the evidence of 
record, as to whether it is at least as 
likely as not that bilateral knee 
disability, and/or bilateral hip 
disability, is etiologically related to 
service or a service-connected 
disability.  The rationale for all 
opinions offered must be fully set forth.  
If additional examination of the veteran 
is deemed necessary by the reviewing VA 
physician, then such examination should 
be scheduled.

3.  Thereafter, the reopened bilateral 
knee and bilateral hip service connection 
claims, and the issue of entitlement to 
TDIU, should be readjudicated by the AOJ.  
If any benefit sought on appeal is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


